COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Julian Villegas v. The State of Texas

Appellate case number:    01-17-00109-CR

Trial court case number: 1531887

Trial court:              248th District Court of Harris County

        This case was abated and remanded to the trial court because counsel failed to file an
appellate brief. The abatement hearing record filed with this Court on August 14, 2018 indicates
that counsel has completed appellant’s brief and that the brief will be filed within 7 days of the
reinstatement of this appeal. Accordingly, we lift the abatement ordered by this Court and reinstate
the appeal on the Court’s active docket. Appellant’s brief is ordered to be filed within 7 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: August 16, 2018